SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
*546Ming Chun Wu petitions for review of the BIA decision denying his motion for reconsideration of his immigration proceedings. Wu also requests oral argument. We assume the parties’ familiarity with the underlying facts and pi’ocedural history. As a preliminary matter, we note that this Court has jurisdiction only over the July 2003 BIA decision denying Wu’s June 2003 motion for reconsideration. Because Wu failed to timely file a petition for review from the BIA decision affirming the Immigration Judge’s (“IJ”) order of removal, this Court lacks jurisdiction to review those decisions. See Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Malvoisin v. INS, 268 F.3d 74, 75 (2d Cir.2001) (citing Zaluski v. INS, 37 F.3d 72, 73 (2d Cir.1994) (per curiam)).
We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Brice v. United States Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986). Wu failed to offer any new evidence or legal argument for the BIA’s consideration. All arguments made therein were before the IJ and the BIA when the BIA affirmed the IJ’s order of removal. Thus, the BIA did not abuse its discretion by denying Wu’s motion. The petition for review is accordingly DENIED. Furthermore, Wu’s request for oral argument is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).